Case 3:18-cv-00213-RLY-MPB Document 36 Filed 09/12/19 Page 1 of 2 PageID #: 96




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

 Lanae Mataya Jones,

         Plaintiff,

 -vs-
                                                             No. 3:18-cv-00213-RLY-MPB
 National Credit Systems, Inc. and
 Law Office of Brett M. Borland, P.C.,

          Defendants.



                        DEFENDANTS’ STATEMENT OF DEFENSES
        National Credit Systems, Inc. and the Law Office of Brett M. Borland, P.C., (together,

“Defendants”), hereby submit this statement of defenses in accordance with the scheduling order

at docket 25:

Defendants anticipate setting forth the following defenses at trial:

   1) Defendants have not been presented with any evidence that the Plaintiff has suffered any

        damages as a result of the allegations in this matter, and as such, Defendants anticipate

        presenting defenses asserting that the Plaintiff lacks standing.

   2) Additionally, Defendants had a right to rely upon the information provided from their

        client in its various activities, particularly where Defendants had designed and

        implemented procedures to avoid the types of complaints that the Plaintiff complains of

        in this action. As a result of the same, Plaintiff’s cause of action is barred.


                                                        Respectfully submitted,


                                                        /s/ Katrina M. DeMarte
Case 3:18-cv-00213-RLY-MPB Document 36 Filed 09/12/19 Page 2 of 2 PageID #: 97




                                                  Katrina M. DeMarte (MI Bar No. P81476;
                                                  CO Bar No. 43135)
                                                  DEMARTE LAW, PLLC
                                                  39555 Orchard Hill Place; PMB 6338
                                                  Novi, MI 48375
                                                  Tel. 313-509-7047
September 12, 2019                                katrina@demartelaw.com


                                  PROOF OF SERVICE

       I, Katrina M. DeMarte, hereby certify that on September 12, 2019, I served Defendants’
Statement of Defenses via ECF, upon any attorney of record for the Plaintiffs.

                                                        /s/ Katrina M. DeMarte
